DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The Examiner acknowledges the applicant's submission of the amendment dated 9/28/21.  At this point claim 1, 2, 11 and 17 have been amended; and claims 6 and 19 have been cancelled and claims 21-22 have been added. Thus, claims 1-5, 7-18 and 20-22 are pending in the instant application.
	The instant application having Application No.  16/825,946 has a total of 20 claims pending in the application, there are 3 independent claims and 17 dependent  claims, all of which are ready for examination by the examiner.

   1.   REJECTIONS BASED ON PRIOR ART
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	Claim Rejections - 35 USC ' 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claims 1-5, 7-18 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Phelan (US PGPUB # 20140032850 A1) in view of Davis (US 20170235485 A1).

With respect to claim 1, the Phelan reference teaches a method comprising: 
receiving, by a cache from a client, a request for data; (paragraph 32, where memory area 305 further represents or stores local cache 310 storing grains or portions associated with blobs 316 stored by cloud service 314)
transmitting, by the cache to a storage device, a local data request indicating to the storage device to return a first subset of data to the cache and to return a cloud address at which a second subset of data is stored at a cloud storage endpoint; (paragraph 15, where portions or grains are stored in a local cache 310 which can be a file backed by persistent storage such as a local disk or SSD or in a memory area 305 as shown in FIG. 3, as the portions are accessed by applications 306; and paragraph  grain map 308 is consulted to identify the subparts (e.g., bloblets) affected by read/write operations on virtual disk image 402. In general, grain map 308 maps virtual disk image 402 accesses by applications 306 to subparts of blobs 316 stored in cloud service 314)
determining, by the cache, that a first subset of the data is stored on a storage device and that a second subset of the data is stored at a cloud address located at a cloud storage endpoint; (paragraph 32, where the portions or grains correspond to a 
receiving, by the cache from the storage device, the first subset of data in response to transmitting a local data request for the data stored on the storage device; (paragraph 5, where received data operations are performed on the local cache for those portions stored in the subset in the local cache without communicating with the remote storage. Those portions not stored in the subset in the local cache are obtained from the remote storage, and the received data operations are performed thereon upon receipt by the computing device)
receiving, by the cache from the cloud storage endpoint, the second subset of data in response to transmitting a request for the second subset of data stored at the cloud address to the cloud storage endpoint; (paragraph 5, where received data operations are performed on the local cache for those portions stored in the subset in the local cache without communicating with the remote storage. Those portions not stored in the subset in the local cache are obtained from the remote storage, and the received data operations are performed thereon upon receipt by the computing device) and 
transmitting, by the cache to the client, the first and second subsets of data in response to the request for data. (paragraph 15, where portions or grains are stored in a local cache 310 which can be a file backed by persistent storage such as a local disk or SSD or in a memory area 305 as shown in FIG. 3, as the portions are accessed by applications 306; and paragraph 32, where memory area 305 further represents or 
However, the Phelan reference does not explicitly teach the cache being remote from the client.
	The Davis reference teaches it is conventional to have the cache being remote from the client. (paragraph 14, where the clients access the distributed filesystem via the cloud controllers, and the cloud controllers cache a subset of the file data from the remote cloud storage system that is being actively accessed by each respective cloud controller's clients)
It would have been obvious to a person of ordinary skill in the art before the claimed invention was effectively filed to modify the Phelan reference to have wherein the cache being remote from the client, as taught by the Davis reference.
The suggestion/motivation for doing so would have been to provide a set of caching storage devices (referred to as "cloud controllers") to collectively cache, manage, and ensure data consistency for a set of data that is stored in a network storage system. (Davis, paragraph 39)
Therefore it would have been obvious to combine the Phelan and Davis references for the benefits shown above to obtain the invention as specified in the claim.

With respect to claim 2, the combination of Phelan and Davis references teaches the method of claim 1, further comprising: 

in response to a further request for data that includes the second subset of data, retrieving, by the cache, the second subset of data from the cloud storage endpoint using the cloud address and without requesting the cloud address from the storage device.  (Phelan, paragraph 46, where computing device 303 identifies one or more grains stored in local cache 310, and performs the received data operation on the identified grains. Operation 508 is performed without communicating with cloud service 314)

With respect to claim 3, the combination of Phelan and Davis references teaches the method of claim 1, wherein the cloud address includes a cloud physical volume block number (PVBN). (Phelan, paragraph 33, where memory area 305 also stores a grain map 308 for each of virtual disk images 402. Each grain map 308 correlates grains or portions of virtual disk image 402 to subparts of blobs 316 stored by cloud service 314; and the grains or portions are a logical subdivision and collectively represent the whole virtual disk image 402, while bloblets or subparts are a physical subdivision and collectively constitute virtual disk image 402)

With respect to claim 4, the combination of Phelan and Davis references teaches the method of claim 1, further comprising: storing, by the cache, the first subset of the data, the first subset being stored at a solid- state drive (SSD) address of an SSD of the storage device. (Phelan, paragraph 15, where portions or grains are stored in a local cache 310 which can be a file backed by persistent storage such as a local disk or SSD or in a memory area 305 as shown in FIG. 3, as the portions are accessed by applications 306. [i.e. the data/address is stored within the local cache when data is retrieved from the SSD or local disk])

With respect to claim 5, the combination of Phelan and Davis references teaches the method of claim 1, further comprising: storing, by the cache, the first subset of the data, the first subset being stored at a hard disk drive (HDD) address of an HDD of the storage device. (Phelan, paragraph 15, where portions or grains are stored in a local cache 310 which can be a file backed by persistent storage such as a local disk or SSD or in a memory area 305 as shown in FIG. 3, as the portions are accessed by applications 306. [i.e. the data/address is stored within the local cache when data is retrieved from the SSD or local disk])

With respect to claim 7, the combination of Phelan and Davis references teaches the method of claim 1, further comprising: transmitting, by the cache to the cloud storage endpoint, the request for the second subset of data stored at the cloud address. (Phelan, paragraph 34, where grain map 308 is consulted to identify the subparts (e.g., bloblets) affected by read/write operations on virtual disk image 402. In 

With respect to claim 8, the combination of Phelan and Davis references teaches the method of claim 1, wherein the second data subset is stored on a cloud storage device located in the cloud storage endpoint. (Phelan, paragraph 34, where grain map 308 is consulted to identify the subparts (e.g., bloblets) affected by read/write operations on virtual disk image 402. In general, grain map 308 maps virtual disk image 402 accesses by applications 306 to subparts of blobs 316 stored in cloud service 314.)

With respect to claim 9, the combination of Phelan and Davis references teaches the method of claim 1, wherein the storage device includes a plurality of SSDs, and at least one SSD of the plurality stores the first subset of data. (Phelan, paragraph 32, where local cache 310 may be stored on enterprise class storage, one or more solid-state disks (SSDs), or in other data storage (e.g., storage accessible via a serialized advanced technology attachment bus interface))

With respect to claim 10, the combination of Phelan and Davis references teaches the method of claim 1, further comprising: transmitting, based on a storage policy specifying storage of data retrieved from sequential reads from the cloud storage endpoint, the second subset of data to the storage device based on whether the second data subset is based on a sequential read. (Phelan, paragraph 88, where in scenarios in which a large amount of data is read from cloud service 314 and VMs 235 process the 

With respect to claim 21, the combination of Phelan and Davis references teaches the method of claim 1, further comprising: determining, by the cache, that the first subset of data is stored on the storage device and that the second subset of the data is stored at the cloud address located at the cloud storage endpoint. (Phelan, paragraph 15, where portions or grains are stored in a local cache 310 which can be a file backed by persistent storage such as a local disk or SSD or in a memory area 305 as shown in FIG. 3, as the portions are accessed by applications 306; and paragraph 32, where memory area 305 further represents or stores local cache 310 storing grains or portions associated with blobs 316 stored by cloud service 314)

Claims 11-16 are the non-transitory machine-readable medium implementation, and rejected under the same rationale as method claims 1-5, 7-10, and 21.  The examiner notes that the newly added limitation of ‘the cache is external to the host device’ is addressed by at least the same portions of the Davis reference noted above.
 
Claims 17-18, 20 and 22 are the computer device implementation, and rejected under the same rationale as method claims 1-5, 7-10, and 21.  The Examiner notes fig. 3 and corresponding text of the Phelan reference discusses the processor and a memory as claimed.   
2.   ARGUMENTS CONCERNING PRIOR ART REJECTIONS
Rejections - USC 102/103
	Applicant's amendments and/or arguments (see remarks dated 9/28/21) with respect to claims 1-5, 7-18 and 20-22 have been considered, and are partially persuasive.  
In particular, the Applicant argues (see bottom of page 7) the limitation of "receiving, by a cache from a client, a request for data, the cache being remote from the client" (emphasis added) is not taught by the Phelan reference.  These arguments have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Phelan and Davis as shown in the rejections above to teach the newly added emphasized claim above. 
Further, the Applicant argues (see bottom of page 7 to middle of page 9) the limitation of "transmitting, by the cache to a storage device, a local data request ... [and] transmitting a request for the second subset of data ... to the cloud storage endpoint" is not taught by the Phelan reference.  These arguments have been fully considered and not persuasive.  Phelan teaches (see fig. 3) a local cache 310 and further teaches (paragraph 15) portions or grains are stored in a local cache 310 which can be a file backed by persistent storage such as a local disk or SSD or in a memory area 305 as shown in FIG. 3, as the portions are accessed by applications 306.  Phelan further teaches (paragraphs 33-34) grain map 308 is consulted to identify the subparts (e.g., bloblets) affected by read/write operations on virtual disk image 402. In general, grain map 308 maps virtual disk image 402 accesses by applications 306 to subparts of blobs 
With respect to the argument pertaining to claim 3 (bottom of page 9) and the limitation of “cloud address includes a cloud physical volume block number (PVBN)”, the Applicant’s argument is not persuasive.  Phelan teaches (paragraph 33) memory area 305 also stores a grain map 308 for each of virtual disk images 402. Each grain map 308 correlates grains or portions of virtual disk image 402 to subparts of blobs 316 stored by cloud service 314; and the grains or portions are a logical subdivision and collectively represent the whole virtual disk image 402, while bloblets or subparts are a physical subdivision and collectively constitute virtual disk image 402.  Thus, based on the citations above, the Phelan reference teaches mapping to the physical subdivisions (i.e. bloblets/subparts) and therefore teach a ‘cloud physical volume block number’ as broadly and instantly claimed.  
With respect to the argument pertaining to claim 4 (bottom of page 9 to top of page 10) and the limitation of “storing, by the cache, the first subset of the data, the first subset being stored at a solid- state drive (SSD) address of an SSD of the storage device”, the Applicant’s argument is not persuasive.  Phelan teaches (paragraph 15) 
portions or grains are stored in a local cache 310 which can be a file backed by persistent storage such as a local disk or SSD or in a memory area 305 as shown in FIG. 3, as the portions are accessed by applications 306.  Thus, based on the citations 
With respect to the argument pertaining to claim 5 (bottom of page 9 to top of page 10) and the limitation of “storing, by the cache, the first subset of the data, the first subset being stored at a hard disk drive (HDD) address of an HDD of the storage device”, the Applicant’s argument is not persuasive.  Phelan teaches (paragraph 15) 
portions or grains are stored in a local cache 310 which can be a file backed by persistent storage such as a local disk or SSD or in a memory area 305 as shown in FIG. 3, as the portions are accessed by applications 306.  Thus, based on the citations above, the Phelan reference teaches the local cache 310 is backed by a SSD or local disk, i.e. the data/address is stored within the local cache when data is retrieved from the SSD or local disk, and therefore teaches the limitation as broadly and instantly claimed.  
With respect to the argument pertaining to claim 10 (bottom of page 9 to top of page 10) and the limitation of “transmitting, based on a storage policy specifying storage of data retrieved from sequential reads from the cloud storage endpoint, the second subset of data to the storage device based on whether the second data subset is based on a sequential read”, the Applicant’s argument is not persuasive.  Phelan teaches (paragraph 88) where in scenarios in which a large amount of data is read from cloud service 314 and VMs 235 process the read data sequentially, aspects of the disclosure may unblock those VMs 235 before all the data of interest has been obtained from cloud service 314. For example, VMs 235 may begin processing any received data while 
	The Examiner notes the arguments pertaining to claims 11-20 and new claims 21-22 (bottom of page 10 to top of page 12) are similar to that of the arguments noted above, and thus the Examiner notes the responses above to address these arguments. 


   3.  CLOSING COMMENTS
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
a.   STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        a(1)  CLAIMS IN THE APPLICATION
	Per the instant office action, claims 1-5, 7-18 and 20-22 have received a second action on the merits and are subject of a second action final.
      b.   DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Prasith Thammavong whose telephone number is (571) 270-1040 can normally be reached on Monday through Friday, 1-9:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/PRASITH THAMMAVONG/
Primary Examiner, Art Unit 2137